MEMORANDUM**
Ricky Michael Kee appeals the 25-month sentence imposed following his conviction by a jury of 19 counts of money order theft, in violation of 18 U.S.C. §§ 500 and 2. We have jurisdiction pursu*317ant to 18 U.S.C. § 3742. We review for clear error, United States v. Villasenor-Cesar, 114 F.3d 970, 973 (9th Cir.1997), and we affirm.
Kee contends that the district court erroneously denied his request for a two-level downward adjustment because he chose to go to trial. We reject this contention. The record shows that the district court permissibly denied the adjustment based on Fee’s lack of contrition. See United States v. Connelly, 156 F.3d 978, 982-83 (9th Cir.1998).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.